The offense is murder; the punishment, confinement in the penitentiary for 10 years.
We find no recognizance in the record, although there is a statement in the transcript to the effect that such recognizance was taken. Under the circumstances, this court is without jurisdiction to pass on the merits of the case. See Warrick v. State, 268 S.W. 1118.
The appeal is dismissed. *Page 520 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.